DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 29 April 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 9, 22, 25, 26, 33, 35-38, 40, 46, 49, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al., US 2007/0141316 (“McGrath”)(previously cited) in view of Deaner et al., US 5,486,553 (“Deaner”)(newly cited)
Regarding claim 1, McGrath teaches an extruded article comprising at least a first portion and a second portion wherein the portion is formed from a first reinforced polymeric composition and the second portion is formed from a second polymeric composition [abstract, 0012, 0014].  The first reinforced polymeric composition and the second polymer composition are distinct from each other (i.e. different from one another) [0012, 0014, 0072]. The disclosed article may be, inter alia, window framing [0098]. The first and second portions are formed by coextrusion and therefore are necessarily in contact [abstract, 0014, 0020]. 
For the purpose of clarity, the Examiner wishes to point out that in the following mapping of the teachings of McGrath to the claimed elements, the first portion taught by McGrath is interpreted as reading on the claimed second extruded portion and the second portion taught by McGrath is interpreted as reading on the claimed first extruded portion.
McGrath teaches that the first reinforced polymeric composition comprises, inter alia
McGrath is silent regarding the amount of wood fibers present in the second polymeric composition. 
Deaner discloses an extrudable polymeric composition comprising wood fibers wherein the polymeric composition is useful for forming window and door frames (abstract, col. 1 lines 10-20, col. 2 lines 45-66). The polymeric composition comprises a polymer resin and wood fibers as a reinforcing material (abstract, col. 1 lines 10-20, col. 2 lines 45-66).  Deaner teaches incorporating about 35 to about 45 wt% of the wood fibers into the polymer resin to form the polymeric composition (col. 6 lines 25-30).  
McGrath and Deaner are both directed towards extrudable polymeric compositions comprising a polymer resin and wood fibers wherein the polymeric composition is suitable for forming window and door frames.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from about 35 to about 45 wt% of wood fibers into the second polymeric composition of McGrath as taught by Deaner with the expectation of reinforcing the resin composition.  The resulting second polymeric composition would have read on the claimed first composition wherein the amount of wood particles in the composition would have read on the claimed range of amounts.
Regarding claim 4, McGrath teaches a third extruded portion comprising a third composition different from the first and second compositions [0014].
Regarding claim 5,
Regarding claim 9, the examiner notes that 0 phr impact modifier reads on less than 5 phr impact modifier as claimed. 
Regarding claim 22, McGrath teaches raw material chopped glass fibers having a length of 6 mm and diameter of 16 micron (i.e. about 2 micron to about 50 micron) [0115].  While McGrath does not expressly teach the length of the fiber after extrusion, given that the length of the fiber is 6 mm, it would be expected that the average fiber length after extrusion remains intrinsically at least above 0.2, absent an objective contrary showing.
Alternatively, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to modify the length of the processed fibers such that they remain between 0.2 mm and 10 mm in the finished part, as the length of fiber and the type of plastics are dependent upon the material characteristics desired in the finished product [0010].  Longer fibers would provide more strength to the final part but would require greater processing demand, while shorter fibers would provide less strength to the final part while requiring less processing demand (e.g. wetting, screw work, etc.).  The choice of fiber length, including those within the range as currently claimed, would have been obvious to the person of ordinary skill, absent an objective showing of unexpected results.  






    PNG
    media_image1.png
    232
    324
    media_image1.png
    Greyscale
Regarding claim 25, McGrath teaches an embodiment in which multiple pieces 222, 210c, and 218 are formed sequentially [0069-0071], depending on the application.  In the context of Fig. 4D (below), both Fig. 3 and [0069] are referenced which teach (generally) the manufacturing line of the various components used to make the taught compositions.




  Thus, it is the Examiner’s position that the choice of any of 222, 210c and 218 constitute either an inner wall member or exterior wall member, depending on the viewer’s perspective or relation to the extruded article’s application.  
Regarding claim 26, it is further seen in Fig. 4D (above) that any interior wall of 222, 210c, or 218 (depending on the viewer’s perspective) comprises lateral walls extended along either side/length of the extruded article.  

    PNG
    media_image2.png
    431
    573
    media_image2.png
    Greyscale






Regarding claim 33, McGrath teaches embodiments of Fig. 6A-C which have the either structural portions 314 and/or 316 disposed within a wall of 318 [0074].  The 
Regarding claim 35, the article in Fig. 4D may be considered to comprise both an inner and outer radius curved wall between 218 and 222, and wherein the second extruded portion forms a portion of the outer radius curved wall.  
Regarding claim 36, while McGrath is silent regarding the radius of curvature, it is the Examiner’s position that the choice of curvature, including values from 6” to 72”, would have simply been a matter of design choice based (MPEP 2144.04 IV) on the end use application of the extruded article.  
Regarding claim 37, the profile is taught to comprise fastener holes [0067]. The selection of the second portion comprising the taught fastener holes would have been an obvious choice depending on which portion requires fastening. 
Regarding claim 38, while not expressly taught, it would have been obvious to one of ordinary skill in the art to modify the fastener port to comprise two opposed walls for the expected purpose of providing feasibility for fastening the second portion to an opposed wall. 
Regarding claim 40, McGrath teaches that the structural component (i.e. claimed second portion) comprises a flange [0068].  
Regarding claim 46, modified McGrath teaches the extrude article and features associated therewith described above at paragraphs 6-12.  McGrath teaches that the extruded article may be a window frame (i.e. fenestration unit comprising a frame) [0098]. While McGrath does not expressly teach a window (i.e. glazing unit) disposed 

    PNG
    media_image3.png
    267
    644
    media_image3.png
    Greyscale
Regarding claim 49, McGrath teaches an extruded article having the arrangement illustrated in Fig. 6D (shown below) wherein label 316a represents a portion formed from the disclosed second polymeric composition (which comprises wood particles) and label 314 represents a portion formed from the disclosed first polymeric composition (which comprises glass fibers) [0074, 0075, Fig. 6D].




The portion labeled as 316a is interpreted as reading on the claimed first extruded portion comprising an interior wall member and the portion labeled as 314 reads on the claimed second extruded portion comprising a first and second exterior wall member.  The outer edges of the portion labeled as 314 are interpreted as being a first and second exterior wall portion since they are arranged outward of the interior of the portion labeled as 314.
Regarding claim 50, McGrath teaches that the extruded article may be a composite article comprising a primary structural frame having a longitudinal cavity formed from the disclosed first polymeric composition (which comprises glass fibers) wherein the cavity is filled with the disclosed second filled with the second polymeric composition [0014].  McGrath goes on to disclose the extruded article illustrated in Fig. 

    PNG
    media_image4.png
    210
    765
    media_image4.png
    Greyscale




Modified Fig. 2D of McGrath illustrating one embodiment of the
disclosed extruded article.

The portion of the article described in Fig. 2D which is labeled as 116 interconnects the first and second exterior wall members of the first portion and would have been formed from a polymeric composition comprising wood particles.  As such, the portion labeled as 116 would have read on the claimed first extruded portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Deaner as applied to claim 1 above,  and further in view of Garft, US 2008/0021135 (“Garft”)(previously cited).
Regarding claim 7, the limitations of claim 1 have been previously set forth.  Modified McGrath is silent regarding the second composition comprising at least 8 phr impact modifier.  
Garft is in the related field of extrudable reinforced compositions (abstract), [0004], including those for windows [0070].  In particular, Garft teaches the extrudable compositions to comprise optional additives including impact modifiers [0074], up to about 10 PHR (see claim 37).  
Modified McGrath and Garft are both in related fields of endeavor.  It would have been obvious to one skilled in the art to modify the extrudable compositions of McGrath as taught by Garft to include up to 8 PHR of an impact modifier (i.e. at least 8 phr) for its well-known and expected purpose of providing desirable properties of impact resilience, as is a common and well known optional additive in the field of reinforced polymer composition processing. 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Deaner as applied to claim 40 above, and further in view of Plummer, US 4,958,469 (“Plummer”).
Regarding claim 43, the limitations of claim 40 have been previously set forth.  McGrath teaches a flange [0068], but is silent regarding the flange being (specifically) a nailing flange. 
Plummer is in the related field of flanges for window and door frames and teaches a nailing flange extending around the entire perimeter of the window frame and 
McGrath and Plummer are both in related fields concerning window and door frames. It would have been obvious to one skilled in the art to modify the taught flanges to be nailing flanges as taught by Plummer depending on the end us application (including windows and door frames) for the purpose of providing flanges able to be nailed (col. 1, lines 25-50).  

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 6,357,197 to Serino et al. – discloses a member for windows wherein the member comprises a composite core material which is covered by a fiberglass reinforced thermoset resin exterior layer (abstract, col. 1 lines 6-18, claims 1 and 3).  The composite core may be formed from a composition comprising 80wt% of PVC and 20wt% of wood fibers (claims 4 and 6).

· US 2006/0065993 to Stuckey et al. – discloses a building material comprising a foamed polymer-wood fiber composite core material which is coextruded with a glass fiber-filled resin composition [abstract, 0007, 0023, 0024, 0027, claims 1 and 10].  The foamed polymer-wood fiber composite core material comprises from about 25 to 65wt% [0007, claims 1 and 10].

Response to Arguments
Applicant’s arguments filed 28 October 2021 with respect to the previous rejections of claims 1, 4-7, 9, 14-15, 18, 20, 22, 25, 26, 33, 35-38, 40, 43, 46, and 48  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/
Primary Examiner, Art Unit 1782